                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

 LINDA WILLIAMS SHELTON,                          )
                                                  )
        Plaintiff,                                )
                                                  )
 v.                                               )   No. 3:19-cv-01121
                                                  )
 TENNESSEE DEPARTMENT OF                          )
 AGRICULTURE, et al.,                             )
                                                  )
        Defendants.                               )

                                            ORDER

       On June 2, 2020, the Magistrate Judge issued a Report and Recommendation (“R&R”)

(Doc. No. 6) recommending that this case be dismissed pursuant to Federal Rule of Civil Procedure

4(m). Plaintiff Linda Williams Shelton, proceeding pro se, has not filed any timely objections to

the R&R, despite the R&R’s specific warnings regarding waiver. (See Doc. No. 6 at 4.)

       The Court has thoroughly reviewed the R&R and agrees with the Magistrate Judge’s

analysis. “This action has been pending for more than 160 days without service of process on any

defendant,” (id. at 3), and Shelton was warned multiple times about her responsibility to effect

service under Rule 4 (see Doc. Nos. 4, 5). Although the Court acknowledges that Plaintiff is

proceeding pro se, that does not excuse her from complying with the Federal Rules of Civil

Procedure. See McNeil v. United States, 508 U.S. 106, 113 (1993) (noting that the Supreme Court

has “never suggested that procedural rules in ordinary civil litigation should be interpreted so as

to excuse mistakes by those who proceed without counsel”).

       Accordingly, the Magistrate Judge’s R&R (Doc. No. 6) is APPROVED AND

ADOPTED, and this action is DISMISSED WITHOUT PREJUDICE.




      Case 3:19-cv-01121 Document 7 Filed 06/26/20 Page 1 of 2 PageID #: 23
       This is a final order. The Clerk shall enter judgment in accordance with Federal Rule of

Civil Procedure 58 and close the case.

       IT IS SO ORDERED.



                                                  ____________________________________
                                                  WAVERLY D. CRENSHAW, JR.
                                                  CHIEF UNITED STATES DISTRICT JUDGE




                                              2

     Case 3:19-cv-01121 Document 7 Filed 06/26/20 Page 2 of 2 PageID #: 24
